Citation Nr: 0825188	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  95-14 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar 
paravertebral myositis.

2.  Entitlement to service connection for cervical myositis.

3.  Entitlement to service connection for thoracic 
dextroscoliosis.

4.  Entitlement to service connection for residuals of a 
nasal bone injury.

5.  Entitlement to service connection for post-traumatic 
headaches.


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The veteran served with the Puerto Rico Army National Guard 
and had active duty service, including from May 1983 until 
October 1983, December 1990 until September 1991, and August 
1999 until July 2006.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1994 rating action in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida denied service connection for 
lumbar paravertebral myositis, cervical myositis, thoracic 
dextroscoliosis, post nasal bone injury, and post-traumatic 
headaches.  The veteran's appeal was discontinued in December 
1999, following his reenlistment in the military in August 
1999.  His appeal was reactivated following his filing an 
application for benefits following his discharge from service 
in July 2006.  

The evidence of record raises a claim of service connection 
for joint pain, in the veteran's September 2006 claim 
application.  However, this matter is not before the Board 
because it has not been prepared for appellate review. 
Accordingly, this matter is REFERRED to the RO for 
appropriate action.

The issue of post-traumatic headaches is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not have lumbar paravertebral myositis 
associated with service.  

2.  The veteran does not have cervical myositis associated 
with his service.  

3.  The veteran does not have thoracic dextroscoliosis 
associated with his service.  

4.  The veteran does not have residuals of a nasal bone 
injury associated with his service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for lumbar paravertebral myositis have not been met.  38 
U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  The criteria for the establishment of service connection 
for cervical myositis have not been met.  38 U.S.C.A. §§ 
1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2007).

3.  The criteria for the establishment of service connection 
for thoracic dextroscoliosis have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

4.   The criteria for the establishment of service connection 
for residuals of a nasal bone injury have not been met.  38 
U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The United States Court of Appeals for Veterans 
Claims (Court) acknowledged in Pelegrini that where, as here, 
the § 5103(a) notice was not mandated at the time of the 
initial rating decision, the RO did not err in not providing 
such notice.  Rather, the veteran has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  Here, VCAA notice was 
provided in April 2007 and subsequently readjudicated, thus 
curing any timing defect.  

With respect to the Dingess requirements, in April 2007 the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
service records.  The veteran submitted statement and was 
provided an opportunity to set forth his contentions during 
the hearing before a Veterans Law Judge, which he 
subsequently cancelled.  

In addition, he was previously afforded numerous VA medical 
examinations regarding his claimed disorders.  Furthermore, 
there is no duty on the part of VA to provide additional 
medical examinations, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he currently has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorders, if shown. The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained. Here, as in Wells, the record in its 
whole, after due notification, advisement, and assistance to 
the veteran under the VCAA, does not contain competent 
medical evidence to suggest that the disorders are related to 
service.  Indeed, the Board notes that obtaining additional 
VA examinations is unnecessary as there is otherwise 
sufficient medical evidence of record to make a decision for 
each claim.  38 U.S.C.A. § 5103A(d). 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service Connection Claims

The veteran essentially contends that he has lumbar 
paravertebral myositis, cervical myositis, thoracic 
dextroscoliosis, and a post nasal bone injury due to an in-
service motor vehicle accident, which the veteran alleges 
occurred in February of 1991.

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  That 
an injury or event occurred in service alone is not enough.  
There must be chronic disability resulting from that injury 
or event.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection can 
also be found for any disease diagnosed after discharge, if 
all the evidence establishes it was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  
  
The veteran, in his June 1993 VA claim, reported that he was 
involved in a motor vehicle accident in May 1991, but later 
clarified in a June 1993 witness statement, by M.R., that the 
military vehicle accident occurred in February or March of 
1991.  The veteran also stated in June 1993 that the accident 
occurred around February or April of 1991.  In an April 1991 
service medical record, the veteran reported that he was 
involved in a motor vehicle accident on February 15, 1991.  

A September 1999 BVA decision remanded the veteran's claims 
for further development regarding the occurrence of a 
February 1991 motor vehicle accident.  A December 2007 letter 
from the United States Armed Services Center for Research of 
Unit Records (USACRUR) found that although unit records of 
the 1600th Ordnance Company could not be located for 1991, 
their higher headquarters, the 111th Ordnance Group's records 
were reviewed, including a 1991 unit history and a 1991 After 
Action Report.  Those records, however, did not document any 
vehicle accidents involving the 1600th Ordnance Company or 
any units attached to the 111th Ordnance Group.  
Additionally, the U.S. Army casualty data information 
available did not list the veteran or his witness statement 
preparer, M.R., as wounded or injured.  USCARUR's research 
was coordinated with the U.S. Army Combat Readiness Center, 
and after a review of ground accident reports in the period 
surrounding the time of the alleged motor vehicle accident, 
no accident reports matched the incident described by the 
veteran.  USACRUR also found that it did not appear that the 
veteran received any medical treatment on the date of the 
alleged accident.  Records service medical records from the 
National Personnel Records Center were not reviewed by the 
USACRUR; however, the veteran's service medical records had 
previously been associated with his claims folder.  

Although the veteran has submitted both personal statements 
and a witness statement contending that he was involved in a 
motor vehicle accident in February 1991, the majority of the 
evidence does not support his contention.  The December 2007 
USASCRUR report clearly found that military records did not 
support the veteran's contention that he was involved in a 
motor vehicle accident as described.  Furthermore, there are 
no medical records of evidence indicating that the veteran 
was treated for any kind of injuries immediately following 
the alleged accident, with the first report of any kind of 
accident occurring two months after the alleged incident.  

In any event, even if the veteran were found to have been 
involved in a motor vehicle accident in February 1991, the 
evidence does not support that the veteran currently has the 
injuries he has claimed as the result of such an accident.  

As previously found, service medical records do not indicate 
that the veteran complained of or was treated for any kind of 
motor vehicle accident in February 1991.  Although an April 
1991 medical consultation sheet noted that the veteran 
reported a February 15, 1991 motor vehicle accident, that 
report was the first documentation of an accident.  The only 
medical problem reported at that time was that he had 
experienced headaches, and did not relate to his claimed back 
injuries or nose injury.   Additionally, the September 1991 
separation examination found his spine to be normal, as well 
as his head, face, nose, and sinuses.  His examiner further 
stated that was in good health, except for a skin disorder.  

Although, in his September 1991 Report of Medical History, 
the veteran reported swollen or painful joints, ear, nose or 
throat trouble, head injury, bone, joint, or other deformity, 
and recurrent back pain, his medical examiner elaborated that 
the veteran had no history of systemic illness or allergies, 
had minor complaints, and was otherwise in good health.  

The first medical records associated with the claims file of 
a back injury following service are dated over a year 
following his separation from service.  A September 1993 
general medical VA examination found him to have cervical and 
paralumbar myositis.  A September 1993 VA miscellaneous 
neurological examination found him to have post traumatic 
lumbosacral myositis.  An October 1993 VA spine examination 
found the veteran complaining of pain following a February 
1991 motor vehicle accident.  He was diagnosed with left 
lumbar paravertebral muscle myositis and thoracic 
dextroscoliosis.  However, none of his examinations provided 
an opinion as to the etiology of any of his disorders.  X-
rays were performed by VA in June 1993 and found his 
lumbosacral spine to have straightening with loss of its 
normal lordosis, most likely secondary to paralumbar muscle 
spasm or myositis.  At that time, x-rays also indicated that 
his thoracic spine was found to be grossly normal and that 
there was straightening of the cervical spine with loss of 
normal lordosis on the basis of paracervical muscle spasm or 
myositis with no definite fracture or dislocation seen.  

Subsequent treatment records generally indicated that the 
veteran had chronic low back pain, such as in a March 1994 VA 
outpatient treatment record.  A July 1993 special report 
found the veteran to complain of a motor vehicle accident in 
February 1991, at which time he received trauma to the neck, 
head, nose, and low back.  Upon physical examination, the VA 
examiner found his nose to be within normal limits and his 
back to be painful with a decreased range of motion.  The 
examiner also reported that July x-rays, which are not of 
record, but were interpreted by the examiner, were negative 
for the chest cervical spine, with muscle spasm and no 
treatment, a grossly unremarkable thoracic spine, and a 
grossly unremarkable lumbosacral spine.

The veteran had another period of active duty service 
starting in August 1999.  In a July 2004 Report of 
Examination, the examiner found the veteran to have a normal 
head, face, nose, sinuses, and spine.  He was found to be a 
well adult and no referral was required for a specialist 
examination.  Furthermore, in his July 2004 Report of Medical 
History the veteran reported that that he had never had and 
did not then have recurrent back pain or any back problem.  
In May 2003, he reported that he had back pain from lifting 
heavy boxes and had a history of a low back injury from 
twelve years previously, but that he had never been diagnosed 
or treated with a problem.  He was found to have an acute 
lumbar strain.  However, by his April 2006 Post-Deployment 
Health Assessment the veteran reported that he had not 
develop any back pain or muscle aches during his deployment.   

A general medical VA examination was provided in February 
2007.  The veteran reported low back pain for 14 years, with 
no weakness, normal gait, and joints.  The examiner found his 
ear nose throat negative.  

A recent February 2007 VA outpatient treatment record found 
the veteran reporting to be in generally good health, with no 
pain, other than heartburn discomfort.  He reported no 
history of diseases of the nose and no history of arthritis, 
arthralgias, muscle weakness or pain.  The examiner found his 
nose to be in normal limits and the back to have no 
costovertebral angle or clubbing.  A March 2007 Nursing Note 
reported that the veteran complained of back pain and he was 
subsequently scheduled for a medical evaluation regarding 
this complaint.  However, the subsequent March 2007 VA 
outpatient treatment record found no bone fractures and no 
costovertebral angle, spinal tenderness, cyanosis, clubbing, 
or edema.  Pedal pulses were intact.  No back disorder was 
diagnosed following the back evaluation.

Although the veteran has reported a history of low back pain, 
service medical records do not indicate that he was treated 
for low back pain during his period of service surrounding 
his claimed motor vehicle accident and his separation 
examination for that time period indicated that the veteran 
was generally healthy and had only minor complaints.  The 
only service medical record is a May 2003 record indicating 
an acute lumbar strain as a result of lifting boxes, numerous 
years following the claimed motor vehicle accident and of an 
acute and transitory nature.  

Furthermore, the veteran reported a negative history of back 
pain during his July 2004 service examination and was also 
found to have a normal back at that time.  Although the 
veteran would occasionally report back pain following 
service, the majority of his medical findings were negative 
in regards to a back disorder in the years following his 
initial diagnoses of lumbar paravertebral myositis, cervical 
myositis, and thoracic dextroscoliosis.   His more current 
medical records, such as the March 2007 VA outpatient 
treatment record found his back to have no tenderness and 
reported no disorder found after examination.  The records 
are also generally negative as to any sort of nose injury or 
disorder.  

Simply put, in the absence of a present disability that is 
related to service, a grant of service connection is clearly 
not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Furthermore, none of the veteran's medical records provide 
any opinions as to the etiology of the veteran's claimed 
disorders, from when he was previously diagnosed with back 
disorders.  

The only other evidence provided as to the veteran's claims 
is his belief that his various claimed back disorder and post 
nasal bone injury developed due to service.  Although the 
veteran can provide testimony as to his own experiences and 
observations, the factual question of if the veteran's 
disorders can be so attributed are medical questions, 
requiring a medical expert.  The veteran is not competent to 
render such opinions.  Espiritu v. Derwinski, 2 Vet.App. 492, 
495 (1992).  38 C.F.R. § 3.159. He does not have the 
requisite special medical knowledge necessary for such 
opinion evidence.  

As noted above, the veteran was advised of the need to submit 
medical evidence demonstrating both current disorders, as 
well as medical evidence demonstrating a nexus between the 
claimed current disorders and service by way of the VCAA 
letter provided to him, but failed to do so.  A claimant has 
the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a).  

Claims development has failed to find that the veteran was 
involved in a motor vehicle accident, as claimed in February 
1991.  Furthermore, although the veteran was previously 
diagnosed with lumbar paravertebral myositis, cervical 
myositis, and thoracic dextroscoliosis, his more recent 
medical evidence do not indicate that he currently suffers 
from those back disorders.  Additionally, he was never 
diagnosed with a post nasal bone injury.  There is no 
evidence of record that he had either any disorder during the 
period of service in question, except for on his Report of 
Medical History in September 1991, which his examiner noted 
were simply mild complaints and specifically found him to 
have a normal spine and nose and to be generally good health.  
There are also no treatment records regarding his claimed 
disorders for years following service.  Finally, there is no 
medical nexus evidence to support a connection between 
service and his claimed disorders from when he was diagnosed 
with his various claimed back disorders.  

As the evidence of record is against the claims, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claims for lumbar 
paravertebral myositis, cervical myositis, thoracic 
dextroscoliosis, and post nasal bone injury are denied.  


ORDER

Service connection for lumbar paravertebral myositis is 
denied.

Service connection for cervical myositis is denied.

Service connection for thoracic dextroscoliosis is denied.

Service connection for residuals of a nasal bone injury is 
denied.


REMAND

As previously discussed, the veteran has claimed to have 
headaches due to an in-service February 1991 motor vehicle 
accident.  Although VA was not able to verify the occurrence 
of a motor vehicle accident as described by the veteran, the 
record does indicate that he has a history of headaches in 
service.

An April 1991 service medical record found the veteran to 
complain of severe intermittent headaches.  A June 1993 VA 
outpatient treatment record found him to complain of 
headaches and a September 1993 VA neurological disorders 
examination found him to have post traumatic headaches.  

A February 2007 general medical VA examination also found the 
veteran to complain of occasional headaches, with no aura, 
syncope, diplopia, numbness, paresthesias, or seizures.  
However in a February 2007 VA outpatient treatment record, he 
reported no history of chronic or recurrent headache.  

A VA examination is needed to specifically determine if the 
veteran currently has headaches and the etiology of any 
headache disorder.

Accordingly, the case is REMANDED for the following actions:

1. The veteran should be afforded a VA 
examination to determine the nature, 
extent, and etiology of any chronic 
headache disability that he may have.  
The claims file must be made available to 
and be reviewed by the examiner.  Based 
on the examination findings, historical 
records, and medical principles, the 
examiner should render an opinion on 
whether any diagnosed chronic headache 
disorder found on examination is at least 
as likely as not (that is, at least a 50-
50 degree of probability) related to the 
veteran's service.  

A clear rationale for the opinion is 
necessary, with a discussion of the 
facts and medical principles involved.  

2.  When the development requested has 
been completed, the issue of 
entitlement to service connection for 
post-traumatic headaches should be 
re-adjudicated.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


